Citation Nr: 0526672	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  00-11 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Marshal O. Potter Jr, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to June 
1971.  He also had a period of active duty for training from 
August 1964 to December 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted the veteran's claim of entitlement to service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation.  

In September 2002 the Board denied the veteran's claim for a 
compensable evaluation for bilateral hearing loss.  The 
veteran appealed to the United States Court of Appeals for 
Veteran's Claims (the Court).  The parties filed a Joint 
Motion for Remand with the Court in December 2003.  The Court 
issued an Order in December 2003, which granted the Joint 
Motion and vacated the Board's decision.

In a November 2004 decision, the Board remanded the case for 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA).


FINDING OF FACT

The veteran currently has Level I hearing in his right ear 
and Level I hearing in his left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 1991 & 
West 2002); 38 C.F.R. Part 4, Diagnostic Code 6100 (1998); 
38 C.F.R. Part 4, Diagnostic Code 6100 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that, whether based on a scheduler or 
extraschedular rating criteria, the VA's duties under the 
VCAA and the implementing regulations have been fulfilled 
with respect to the claim for a compensable evaluation of 
bilateral hearing loss.  The appellant was provided adequate 
notice as to the evidence needed to substantiate his claim.  
The Board concludes that the discussions in the rating 
decision, statement of the case (SOC) and the Supplemental 
Statement of the Case (SSOC) informed the appellant of the 
information and evidence needed to substantiate the claim and 
complied with the VA's notification requirements.  

The Board notes that the VCAA letter of January 2005 
specifically informed the veteran that in order to establish 
entitlement to an increased evaluation "the evidence must 
show that your service-connected condition has gotten 
worse."  In addition, the letter informed the veteran the 
circumstances under which his claim would be considered under 
an extraschedular rating and the requirements to show 
entitlement to an extraschedular evaluation.  In addition, 
the SOC of March 2000 and the SSOC of September 2000 provided 
the appellant with the information needed to substantiate an 
extraschedular rating.  Thus, the veteran has been informed 
of the evidence needed for compensable evaluation for 
bilateral hearing loss.

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the 
January 2005 VCAA letter, the RO stated that it was 
responsible for obtaining medical records from VA health care 
facilities and records from other federal facilities.  It 
stated that it would assist him in obtaining records not in 
the possession of Federal agency or department, but noted it 
was ultimately the veteran's responsibility to provide 
private records.  The RO stated that the veteran would need 
to provide enough information about these records so that VA 
could request them from the person or agency who had them.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Here, the RO has obtained the veteran's service 
medical records and available private records.  Finally, in 
accordance with its duty to assist, the RO had the veteran 
undergo VA examinations.

In Mayfield v. Nicholson, No. 02-1077 (US. Vet. App. April 
14, 2005), the United States Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports to the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the VCAA 
letter of January 2005 specifically described the evidence 
needed to substantiate the claim and informed the appellant 
that "[i]f there is any other evidence or information that 
you think will support your claim, please let [the RO] know.  
If you have any evidence in your possession that pertains to 
your claim, please send it to [the RO]."  Thus, the Board 
finds that each of the four content requirements of a VCAA 
notice has been fully satisfied.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The claims file contains the veteran's service 
medical records and private medical records.  The appellant 
was afforded VA examinations.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the claims.  
The Board finds that the evidence of record provides 
sufficient information to adequately evaluate the claim, and 
the Board is not aware of the existence of any additional 
relevant evidence which has not been obtained.  Therefore, no 
further assistance to the appellant with the development of 
evidence is required.

Factual Background

In a VA audiological evaluation of October 1994, pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
X
25
30
35
55
LEFT
X
25
25
50
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 in the left ear.  The 
examiner noted an impression of mild bilateral sensorineural 
high frequency hearing loss and normal speech discrimination.

In December 1995, the veteran underwent an evaluation at the 
Temecular Hearing Center.  Although the report of this 
examination contains only uninterpreted results of an 
audiometric examination, the examiner did note that testing 
had revealed an average hearing loss of 25 decibels in the 
right ear and 32 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and of 100 in the left ear.  The examiner found 
that the veteran had mild to moderate sensorineural hearing 
loss in the right ear and mild to severe sensorineural 
hearing loss in the left ear.

In August 1997, the veteran underwent another VA audiological 
evaluation.  Pure tone thresholds, in decibels, were found to 
be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
15
15
40
60
LEFT
X
15
25
55
65

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 in the left ear.  The 
examiner noted an impression of mild bilateral high frequency 
sensorineural hearing loss and normal speech discrimination.

In March 1999, the VA contracted QTC Medical Services to 
provide the veteran with another examination.  Pure tone 
thresholds, in decibels, were found to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
75
70
100
110
LEFT
X
50
60
85
95

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 92 in the left ear.  Because 
the examiner found these results to be inconsistent with his 
speech reception threshold, another audiometric test was 
performed.  On that test, the pure tone thresholds, in 
decibels, were found to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
60
55
95
95
LEFT
X
30
50
60
85

In light of the inconsistencies shown during this 
examination, the examiner specifically found that the 
aforementioned results were unreliable.  In moving on to 
address the etiology of the veteran's bilateral hearing loss, 
the examiner noted that he was going to base his conclusions 
on the results of the veteran's previous audiometric 
examinations.  The examiner then concluded that the veteran 
had bilateral high frequency sensorineural hearing loss, 
which was consistent with noise exposure during his military 
service.

Thereafter, in a December 1999 rating decision, the RO 
granted the veteran's claim of entitlement to service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation under the criteria of Diagnostic 
Code (DC) 6100.  In that decision, the RO explained that the 
results of the veteran's March 1999 audiometric testing had 
not been considered in assigning a disability evaluation 
because those results were found to be unreliable by the 
examiner.

In September 2000, the VA contracted QTC Medical Services to 
provide the veteran with another examination.  Pure tone 
thresholds, in decibels, were found to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
30
25
50
70
LEFT
X
30
45
60
85

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 in the left ear.  The 
examiner noted an impression of mild to severe high frequency 
sensorineural hearing loss bilaterally, and "excellent" 
speech discrimination in both hears.  The examiner also noted 
that the speech reception thresholds were consistent with 
pure tone results.

Evaluation of bilateral hearing loss

Adjudicating an initial rating claim requires the Board to 
consider the degree of disability during the entire course of 
the claim.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court discussed the concept of the "staging" of 
ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson, 12 Vet. App. at 126-28.  
We conclude that the disability has not significantly changed 
and that a uniform rating is warranted.

The rating schedule for hearing loss provides that 
evaluations of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with average hearing threshold levels as 
measured by puretone audiometry tests in the frequencies 
1000, 2000, 3000 and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule established eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. 4.85, Diagnostic 
Code 6100.

38 C.F.R. § 4.86(a) provides that when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 38 C.F.R. § 
4.86(b) provide that when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

Effective June 10, 1999, during the pendency of this appeal, 
the Rating Schedule was amended with regard to evaluating 
hearing impairment and other diseases of the ear.  64 Fed. 
Reg. 25,208, 25,209 (1999) (codified at 38 C.F.R. §§ 4.85- 
4.87).  When a law or regulation changes after a claim has 
been filed but before the administrative appeal process is 
concluded, VA must consider each.  However, a liberalizing 
law may be no earlier than the effective date of the law or 
VA issue.  

Under both the new and old regulations, evaluations of 
bilateral defective hearing range from zero percent to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000 and 4000 Hertz (cycles per second).  The 
Rating Schedule allows for such audiometric test results to 
be translated into a numeric designation ranging from Level 
I, for essentially normal hearing acuity, to Level XI, for 
profound deafness, in order to evaluate the degree of 
disability from bilateral service-connected defective 
hearing.  

In this case, the Board has applied the criteria used for 
evaluating hearing loss to the findings from the hearing 
evaluations set forth above.  The most recent audiological 
evaluation, in September 2000, revealed an average pure tone 
threshold of 44 decibels in the right ear with speech 
discrimination ability of 96 percent, and 55 decibels in the 
left ear with speech discrimination ability of 100 percent.  
These findings correspond to Level I hearing acuity in the 
right ear, and Level I hearing acuity in the left ear.  The 
point of intersection on Table VII of the Rating Schedule for 
Level I hearing in both ears, which is used to arrive at the 
overall percentage of disability for bilateral hearing loss, 
reflects that this level of hearing loss in fact warrants a 
noncompensable evaluation.

In addition, the Board notes that applying the results of the 
veteran's October 1994 and August 1997 VA evaluations also 
result in a numeric designation of Level I hearing in the 
right ear and Level I hearing in the left ear.  As noted 
above, the point of intersection of this combination on Table 
VII reflects that this level of hearing loss is consistent 
with a zero percent, noncompensable evaluation.

Similarly, the Board notes that the results of the veteran's 
private audiometric evaluation in December 1995 is consistent 
with the results of these VA examinations.  In particular, 
the Board notes that the findings noted in that examination 
also result in a numeric designation of Level I hearing in 
the right ear and Level I hearing in the left ear.

In a statement submitted in August 2000, the veteran 
challenged the RO's use of his December 1995 evaluation in 
denying him a compensable evaluation because they had 
previously rejected the results of that examination as not 
probative.  The Board notes that the examination does not 
reflect the use of the Maryland CNC test.  Furthermore, the 
examiner does not establish minimum credentials so as to 
establish competency.  38 C.F.R. § 4.85.  Thus, he did 
provide the information necessary to rate the veteran's now 
service-connected disability under the criteria of DC 6100.  
The Board further notes, however, that, even if the results 
of his December 1995 evaluation were disregarded, the results 
of examinations conducted in October 1994, August 1997, and 
September 2000 would each support the assignment of a 
noncompensable evaluation.  Therefore, the preponderance of 
the evidence would remain against the assignment of a 
compensable evaluation.

The veteran has also argued that VA should not dismiss the 
results of his March 1999 evaluation.  However, the March 
1999 examiner specifically concluded that the pure tone 
thresholds noted in his report were unreliable.  For this 
reason, the Board concludes that the results of that 
examination are of no probative value.  As discussed in 
detail above, the veteran was subsequently provided with 
another audiological evaluation in September 2000.  The 
results of that examination have been considered and found to 
be consistent with the assignment of a noncompensable 
evaluation under DC 6100.

The veteran contends that, if the results of his March 1999 
evaluation were inconsistent, the RO should have measured his 
hearing loss disability using only Table VIA, as required 
under 38 C.F.R. § 4.85(c).  This table allows for the numeric 
designation of hearing impairment based only on puretone 
threshold averages.  However, the Board believes that the 
veteran has misread the provisions of 38 C.F.R. § 4.85(c).  
That regulation is for application when an examiner certifies 
that the results of a speech discrimination test are found to 
be unreliable.  Because Table VIA allows for the numeric 
designation of hearing impairment based only on puretone 
threshold average, it presumes that the puretone threshold 
averages to be used are accurate.  However, in this instance, 
the March 1999 examiner specifically found the puretone 
threshold averages to be unreliable.  Thus, application of 
Table VIA is inappropriate, because the Board would then be 
basing the veteran's disability rating solely on unreliable 
results.  Clearly the Board has an obligation to review all 
the evidence of record.  However, the Board is not under an 
obligation to accept as fact evidence that is unreliable and 
inconsistent with the more probative evidence.  This implied 
assertion by the veteran would render the Board's fact- 
finding function meaningless.  Rather, the Board is under an 
obligation to review the evidence and assess credibility.

The veteran has argued that the provisions of section 1154 
are applicable to the extent that VA has accepted in-service 
disease or injury section 1154 is applicable.  However, 
section 1154 relates to what happened then.  It does not 
relate to the existence of current disability and by logic 
the degree of current disability.  See Beausoleil v. Brown, 8 
Vet. App. 459 (1996).

In summary, the Board has reviewed all the evidence of 
record, and the objective clinical evidence does not support 
a compensable schedular evaluation for hearing loss in the 
left ear.  As sympathetic as the Board might be in the 
matter, the level of hearing that has been demonstrated on 
objective evaluation is not consistent with a compensable 
schedular evaluation under the regulation.  See Lendenmann, 3 
Vet. App. 349.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for a 
compensable schedular evaluation for bilateral hearing loss.  
The benefit sought on appeal is denied.



Extraschedular Evaluation

The Schedule for Rating Disabilities is used for evaluating 
the degree of disabilities in claims for disability 
compensation.  The provisions contained in the rating 
schedule represent as far as can practicably be determined, 
the average impairment in earning capacity in civil 
occupations resulting from disability.  Id.  In the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1, it states that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."

In this case, the veteran explicitly raised a claim of 
entitlement to an extraschedular rating.  Thereafter, in the 
SSOC issued in September 2000, the RO concluded that referral 
for consideration extraschedular evaluation was not warranted 
for the veteran's service connected bilateral hearing loss 
disability.  In the Joint Motion of December 2003, the 
parties argued that the Board had not properly established 
the basis for denying an extraschedular evaluation.  In the 
December 2003 Order, the Court vacated the Board decision and 
ordered readjudication of the claim consistent with the Joint 
Motion.  Since this matter has been addressed by the RO and 
considering the Court Order, the Board will, accordingly, 
consider the provisions of 38 C.F.R. § 3.321.

In the present case, the veteran's service-connected 
bilateral hearing loss is not shown to have required frequent 
periods of hospitalization.  He has presented no evidence 
that he has ever been hospitalized for hearing loss 
disability at any time during this appeal period.  Moreover, 
there is no evidence to suggest that his hearing loss 
disability is productive of marked interference with his 
ability to maintain employment.  It is clear that the veteran 
honorably served his nation.  However, there is a remarkable 
lack of probative evidence establishing that the veteran is 
anything other than non compensably disabled due to the 
hearing loss disability.  The Board therefore finds that 
further consideration or referral of this matter under the 
provisions of 38 C.F.R. § 3.321 is not necessary or 
appropriate.


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


